Citation Nr: 1646187	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  12-10 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left hip disorder, to include as secondary to service-connected residuals of a fractured head of the right femur and/or degenerative joint disease of the lumbar spine.

2.  Entitlement to service connection for a right hip/leg disorder, to include as secondary to service-connected residuals of a fractured head of the right femur and/or degenerative joint disease of the lumbar spine.

3.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected residuals of a fractured head of the right femur and/or degenerative joint disease of the lumbar spine.

4.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected residuals of a fractured head of the right femur and/or degenerative joint disease of the lumbar spine.

5.  Entitlement to service connection for recurrent pneumonia.

6.  Entitlement to service connection for blood clots in the lungs (also claimed as lung problems with scar tissue).

7.  Entitlement to service connection for asthma.

8.  Entitlement to service connection for a bilateral hearing loss disability.

9.  Entitlement to service connection for traumatic brain injury (TBI) or residuals thereof.

10.  Entitlement to an increased disability evaluation for residuals of a fractured head of the right femur with degenerative joint disease, currently rated as 20 percent disabling.

11.  Entitlement to an increased disability evaluation for degenerative joint disease of the lumbosacral spine, rated as 20 percent disabling prior to March 10, 2015, and in excess of 40 percent since then.

12.  Entitlement to a compensable evaluation for right lumbar radiculopathy prior to March 10, 2015, and an evaluation in excess of 10 percent since then.  

13.  Entitlement to a temporary total rating (TTR) for treatment received in May 2011 requiring convalescence.

14.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Ronald C. Sykstus, Attorney-at-Law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION


The Veteran had active service from September 1992 to November 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 and October 2011 rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in Montgomery, Alabama.

In April 2013, the Veteran appeared at a videoconference hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In November 2013, this matter was last before the Board, at which time it was remanded for further development.  

In an April 2016 rating, the RO granted a 40 percent evaluation for the Veteran's low back disability, effective March 10, 2015.  The RO also granted a separate 10 evaluation for right lumbar radiculopathy, also effective this date.  See 38 C.F.R. § 4.71a, General Rating Formula for Disease and Injuries of the Spine, Note (1) (providing for assigning a separate evaluation for neurologic abnormalities) (2015).  Because the maximum benefits were not granted, the issues of entitlement to higher evaluations remained on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a left hip disorder, to include as secondary to service-connected residuals of a fractured head of the right femur and/or degenerative joint disease of the lumbar spine, entitlement to service connection for a right hip/leg disorder, to include as secondary to service-connected residuals of a fractured head of the right femur and/or degenerative joint disease of the lumbar spine, entitlement to service connection for a left knee disorder, to include as secondary to service-connected residuals of a fractured head of the right femur and/or degenerative joint disease of the lumbar spine, entitlement to service connection for a right knee disorder, to include as secondary to service-connected residuals of a fractured head of the right femur and/or degenerative joint disease of the lumbar spine, entitlement to service connection for recurrent pneumonia, entitlement to service connection for blood clots in the lungs (also claimed as lung problems with scar tissue), entitlement to service connection for asthma, entitlement to service connection for TBI or residuals thereof, entitlement to an increased disability evaluation for residuals of a fractured head of the right femur with degenerative joint disease, currently rated as 20 percent disabling, entitlement to an increased disability evaluation for degenerative joint disease of the lumbosacral spine, rated as 20 percent disabling prior to March 10, 2015, and in excess of 40 percent since then, entitlement to a compensable evaluation for right lumbar radiculopathy prior to March 10, 2015, and an evaluation in excess of 10 percent since then, entitlement to a TTR for treatment received in May 2011 requiring convalescence, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran does not have bilateral hearing loss considered to be a disability for VA purposes.

CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss disability are not met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in September 2011.

VA has obtained the Veteran's service records, VA records, Social Security Administration (SSA) records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, obtained medical opinions, and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate.  They are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints, symptoms and history.  As the examination reports ultimately provide sufficient information such that the Board can render an informed determination, they are adequate.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

The Veteran contends that he has a bilateral hearing loss disability attributable to service.  He has indicated that he feels that he has bilateral hearing loss related to head trauma resulting from a motor vehicle accident.  A review of the service records discloses no reports of hearing loss, or any assessment thereof.

Upon enlistment examination in June 1992, pure tone thresholds, in decibels, were as follows:
	



HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
10
10
LEFT
10
5
5
5
5

Upon examination in September 1992, pure tone thresholds, in decibels, were as follows:
	



HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
10
10
LEFT
5
10
5
Zero
10

Upon examination in March 1994, pure tone thresholds, in decibels, were as follows:
	



HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
5
10
LEFT
5
5
5
Zero
10

The Veteran received a medical discharge related to the aforementioned history of motor vehicle accident.  The records associated with the discharge do not contain any audiometrics.  

There is no evidence pertaining to hearing loss until the Veteran filed his claim.  Shortly thereafter, he was afforded a VA examination in October 2011.  On VA audiological testing pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
15
15
LEFT
20
10
5
10
15

Pure tone averages were 15 for the right ear and 10 for the left ear.  Speech audiometry revealed speech recognition ability of 94 percent in the right and 96 percent in the left ear.  These audiometric testing results do not meet VA's requirements for considering hearing loss a disability for both ears.  38 C.F.R. § 3.385.

Following the Board's remand, the Veteran was afforded another VA audiological examination in February 2015.  On VA audiological testing pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
10
15
LEFT
5
5
Zero
10
5

Pure tone averages were 9 for the right ear and 5 for the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right and 96 percent in the left ear.  These audiometric testing results do not meet VA's requirements for considering hearing loss a disability for both ears.  38 C.F.R. § 3.385.

Entitlement to service connection for a bilateral hearing loss disability is not established.  The Board acknowledges the Veteran's complaints regarding having hearing difficulties, which he is certainly competent to relate.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  Nevertheless, it is clear that the diagnosis of bilateral hearing loss is not capable of lay observation, as it requires audiometric findings.  In the present case, the audiometric test results do not meet VA's threshold for considering hearing loss a disability for VA purposes.  38 C.F.R. § 3.385. 

In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the claim must be denied.  


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.

REMAND

When this matter was last before the Board, the Board remanded the claims of entitlement to service connection to afford the Veteran VA examinations.  The Board also remanded the claims for increased evaluations for VA examinations.  The Board directed, in each case, that the claims file, which would include any electronic records on the Virtual Benefits Management System (VMBS) and the Virtual VA electronic records system, was to be reviewed by the examiner.  

In March 2015, VA obtained the requested examinations.  However, a review of the examination reports and opinions reflects that the examiner did not review the entire record, to include the electronic records of record at the time the examiner conducted the examinations and offered the opinions.  

VA's duty to assist includes providing an adequate examination when such an examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  An examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl, 21 Vet. App. at 123.  Because it does not appear that the March 2015 VA examiner reviewed all pertinent records, the examination reports are inadequate to decide the claims and must be returned to the examiner for an addendum opinion.  See 38 C.F.R. § 4.2; see also Stegall v. West, 11 Vet. App. 268, 271 (1998).

The claims of entitlement to a TTR and TDIU are deferred pending adjudication of the claims remanded herein.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to defer adjudication of the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA respiratory examination, to determine the etiology of any respiratory disorders which may be present, to include asthma, pneumonia, and any other current lung disorder, including blood clots of the lungs.  All indicated tests and studies should be performed and all findings must be reported in detail.  

The entire record, to include those on VBMS and Virtual VA, must be made available to the examiner and the examiner should note such review on the report.

The examiner is requested to identify each respiratory/lung disorder that is present.  For each identified respiratory disorder that is found to be present, the examiner is to indicate whether it is at least as likely as not (50 percent probability or greater) that it is related to his period of service, to include as a result the July 1993 in-service automobile accident.

2.  Schedule the Veteran for a VA examination, to determine the nature and etiology of any TBI or residuals thereof.  All indicated tests and studies should be performed and all findings must be reported in detail. 

The entire record, to include those on VBMS and Virtual VA, must be made available to the examiner and the examiner should note such review on the report.

If a TBI, or residuals thereof, is found to be present, is at least as likely as not (50 percent probability or greater) that it is related to his period of service, to include as a result the July 1993 in-service automobile accident.  Complete detailed rationale is requested for each opinion that is rendered.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current right and left knee disorder, right and left hip disorder, and/or any right leg disorder.  The entire record, to include those on VBMS and Virtual VA, must be made available to the examiner and the examiner should note such review on the report.  All indicated tests and studies should be performed and all findings must be reported in detail. 

If any right/left knee, right/left hip, or right leg disorder is found, the examiner is requested to render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder had its onset in service or is otherwise related to the Veteran's period of service, to include as a result of the in-service automobile accident.  If not, is it at least as likely as not (50 percent probability or more) that any left/right knee, left/right hip or right leg disorder is caused or aggravated by (chronically worsened) by the Veteran's service-connected right femur fracture or lumbar spine disorder.  Complete detailed rationale must be provided for any opinion that is rendered.

4.  The Veteran should be afforded a VA examination of the spine to assess the current orthopedic and neurological manifestations (if any) of his lumbar spine disability.  The entire record, to include those on VBMS and Virtual VA, must be made available to the examiner and the examiner should note such review on the report.

The examiner should report the Veteran's ranges of thoracolumbar spine motion in degrees and note the presence or absence of ankylosis of the spine.  The examiner should determine whether the lumbar spine disability is manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry should not be limited to muscles or nerves.  These determinations should be expressed in terms of the additional degree of range of motion loss due to any pain, weakened movement, excess fatigability, incoordination, or flare-ups.

The examiner should report whether intervertebral disc disease has required periods of doctor prescribed bed rest in the last 12 months and, if so, the frequency and duration of such periods.

The examiner should also note any nerves affected by paralysis, partial paralysis, neuralgia, or neuritis, and, for affected nerves, express an opinion as to the severity of such symptoms in terms of being slight, moderate, moderately severe, severe, or complete.

5.  The Veteran should be scheduled for a VA orthopedic examination to determine the severity of his service-connected residuals of a fracture of the right femur.  All indicated tests and studies should be performed and all findings must be reported in detail.  The entire record, to include those on VBMS and Virtual VA, must be made available to the examiner and the examiner should note such review on the report.

The examiner should provide an opinion with regard to the degree of impairment due to the service-connected residuals of the right femur fracture, to include an opinion as to whether there is additional functional loss due to pain, weakened movement, excess fatigability, or incoordination.  The examiner should also comment on malunion or nonunion which is present and if there is slight, moderate, or marked knee or hip disability resulting from this.

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the AOJ should re-adjudicate the remaining issues on appeal.  If any benefit sought on appeal remains denied, the AOJ should furnish the Veteran and his attorney with a Supplemental Statement of the Case, and should give them a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


